DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various speakers with waveguides, for example: Adams (US 2011/0274306), Sprinkle (US 2015/0114089), Moro et al. (US 2017/0055067), Bridge (US 2015/0365758), Held (US 2013/0058518), Lassere (US 2011/0116670), Boothroyd et al. (US 5,402,502) and Peace Jr (US 10,356,512). However, the prior art of record fails to show “wherein the housing comprises an acoustic waveguide configured to (i) provide an acoustic path between the electroacoustic transducer and an opening of the housing, and (ii) cause acoustic wave fronts emitted from the opening to have a substantially uniform directivity around the opening of the housing,” as required by claim 1, when combined with all the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651